Sinkler, J.,
This case is in one respect similar to Sharpies’s Estate, 15 D. & C. 31. The account was audited and an adjudication filed, with direction that notice thereof be given to certain parties in interest and confirmation suspended until proof of service of such notice should have been filed. Thereafter a supplemental adjudication was filed and careful consideration again given by the Auditing Judge to the matters in controversy. His original adjudication, already reviewed by the Auditing Judge himself, has so accurately construed the will that we do not feel that anything can be added to what he has already so well said.
The exceptions are dismissed and the adjudication and supplemental adjudication are confirmed absolutely.